Citation Nr: 9916964	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1963 to 
September 1965 and from April 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a August 1991 and January 1994 
decisions of the San Juan, Puerto, Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1991 decision, the RO continued the 50 percent evaluation for 
schizophrenia, undifferentiated type.  In the January 1994 
decision, the RO denied a total rating for compensation based 
upon individual unemployability.  The Board remanded this 
claim in July 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The appellant's schizophrenia, undifferentiated type, is 
currently manifested by total occupational and social 
impairment.

2.  A total rating for compensation based upon individual 
unemployability is not available to the appellant.


CONCLUSIONS OF LAW

1.  Schizophrenia, undifferentiated type, is 100 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9204 (1998).

2.  The appellant's claim for entitlement to a total rating 
for compensation based upon individual unemployability has no 
legal merit.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Schizophrenia, undifferentiated type

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for schizophrenia, 
undifferentiated type, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected disability has worsened raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for hysterical neurosis, conversion type, 
with convulsive psychogenic disorders was granted by means of 
a March 1974 rating decision and assigned a 10 percent 
disability evaluation.  In a February 1976 rating decision, 
the RO reclassified the appellant's service-connected 
disability as schizophrenia, latent type, and assigned a 
50 percent evaluation.  In a June 1977 rating decision, the 
RO reclassified the service-connected as schizophrenia, 
undifferentiated type.  The appellant was granted temporary 
total ratings for hospitalizations related to his 
schizophrenia in December 1974, February 1976, August 1876, 
June 1977, March 1978, and May 1978.  In a November 1979 
decision, the Board granted a 70 percent evaluation for 
schizophrenia, undifferentiated type.  The RO effectuated the 
Board's decision in December 1979.  In February 1988, the RO 
reduced the appellant's disability evaluation from 70 percent 
to 50 percent.  The appellant appealed the decision, which 
was affirmed by the Board.

In a December 1990 VA outpatient treatment report, it was 
noted that the appellant was extremely talkative, which the 
VA examiner opined was his avoidance of any inquisitory 
exploration from the VA examiner.  The VA examiner stated 
that the appellant would switch to a tangent subject as soon 
as he burned out of the first subject.  The VA examiner 
stated that such was not a flight of ideas but close to 
hypomanic.  The VA examiner stated that the appellant was 
always alone and cleanly dressed.  The VA examiner noted that 
the appellant had recently moved his residency to avoid a 
confrontation with his neighbor.  The VA examiner stated that 
he/she sensed a strong magic ideation and paranoid fears, 
which was masked as religious.  The diagnosis was paranoid 
schizophrenia and generalized anxiety disorder.

In June 1991, it was noted that the appellant was very 
talkative, which the VA examiner stated was almost a 
"constant monologue," and noted that it could be 
interpreted as a prevention of exposure.  The appellant's 
level of anxiety was very high so as to limit his performance 
in any activity.  The VA examiner stated that the appellant's 
high emotional behavior could have been provoking the erratic 
ideation behavior and his inability to cope with minimal 
stressful situations.  The VA examiner stated that the 
appellant described a sense of loneliness and fear without 
knowing why.  The VA examiner stated that the appellant did 
not evidence progressive deterioration and that there was no 
relevant change.  The VA examiner stated that the appellant 
needed to verbalize intensely and extensively as a means to 
organize his emotional overload.  The VA examiner stated that 
the appellant was not hallucinatory.  The diagnoses were 
paranoid schizophrenia and generalized anxiety disorder.

In January 1992, the VA examiner noted that the appellant was 
extremely talkative, which evidenced his high anxiety.  His 
flow of ideas was erratic; he continued to switch to 
different subjects without noticing.  The VA examiner stated 
that the appellant evidenced considerable shifts in his 
mental disorder and occasionally evidenced strong paranoid 
traits.  The appellant described periods of time when he had 
to be told whenever he was disconnected.  The appellant 
alleged that he had had episodes of total disorientation in 
which he had to be helped.  The VA examiner stated that the 
appellant needed constant medication to prevent such episodes 
and that the appellant was not able to cope with basic life 
stressors.  The VA examiner noted that the family had to move 
to prevent a crisis with a neighbor.  The diagnoses were 
paranoid schizophrenia and generalized anxiety disorder.

A VA social and industrial survey was done in October 1992.  
The VA social worker stated the appellant, his spouse, and 
two neighbors were interviewed.  The VA social worker stated 
that when he/she arrived, the appellant was in his bedroom 
coming out after he/she had interviewed his spouse.  The 
appellant's spouse stated that the appellant was reluctant to 
talk to the social worker because he resented VA.  The VA 
social worker stated that the appellant was clean and well 
dressed, but he/she was unable to interview the appellant 
because he was incoherent in his conversation.  The VA social 
worker stated that during the 20 minutes that he/she tried to 
get information out of the appellant, he changed from one 
subject to another.  Thus, the VA social worker noted that 
all the information was obtained from the appellant's spouse.

The appellant's spouse stated that throughout the years, she 
had coped with the appellant by taking on a nonconflictive 
role.  She stated that she did not contradict him because if 
she did, he would become hostile and argumentative.  She 
stated that the appellant tended to exaggerate everything and 
take things out of perspective.  She gave an example of their 
sons going to a party or to the movies and the appellant 
would become anxious and imagine all kinds of mischief and 
getting out of control.  The appellant's spouse stated that 
this behavior had caused problems between the appellant and 
their kids.  She stated that the appellant did not tolerate 
noises and would seclude himself in his room to avoid getting 
out of control.  On one occasion, the appellant became very 
aggressive when his next door neighbor was making a lot of 
noise while working in his house.  She stated that as a 
result of this confrontation, they moved to another house for 
one and one-half years until this person moved.

The appellant's spouse described the appellant was a person 
who had to be told what to do.  She stated that the appellant 
assumed an active role in their marriage.  She stated that 
the appellant was unable to go to the store by himself.  She 
stated that he had frequent insomnia and nightmares about 
Vietnam.  She stated that the appellant was melodramatic and 
had crying spells.

The VA social worker stated that two neighbors were 
interviewed.  They stated that the appellant did not have any 
kind of social interaction with anyone in the neighborhood 
and most of the time secluded himself at home.  They stated 
that the appellant did not leave the house alone and that 
when they did see him that he would address them 
periodically.

The VA social worker's conclusion was that, based upon the 
interview with the appellant's spouse, he was very passive, 
isolated, and argumentative and hostile when contradicted.  
The VA social worker noted that the appellant had nightmares 
in which he talked and was depressed.  Based on the interview 
with the neighbors, the VA social worker stated that the 
appellant was isolated and that he would get out of the house 
only when accompanied by family.

The appellant underwent a VA psychiatric evaluation in April 
1994.  The appellant reported that he felt very rejected and 
that he was always frustrated.  He stated that he felt that 
people were always talking about him and that he would lock 
himself up in his house.  He stated that when he would go out 
to take a walk, he would disappear.  The VA examiner stated 
that the appellant was dressed appropriately and looked 
clean.  He stated that the appellant carried himself 
appropriately with normal posture and gait.  Marked anxiety 
was observed.  The VA examiner stated that the appellant 
looked restless, talked fast, and gave the impression that he 
had to keep talking in order to relieve his anxiety.  The 
content of the appellant's thoughts were referential and 
projected a strong persecutory ideation and a very dependent 
personality structure.  There was no evidence of 
hallucinatory experience at the present time.  The VA 
examiner stated that the appellant was oriented in the three 
spheres.  The appellant's memory was noted to be preserved.  
Retention, recall, intellect, and sensorium were clear.  The 
VA examiner stated that what predominated the appellant was 
marked anxiety and the referential persecutory ideation.  His 
judgment was fair, and the appellant was able to 
differentiate between right and wrong.  The diagnosis was 
schizophrenia, undifferentiated type.  The VA examiner noted 
that the highest level of adaptive functioning this past year 
was fair.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The Board notes that the RO has reviewed the appellant's 
service-connected schizophrenia, undifferentiated type, under 
both the old and new criteria for mental disorders.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 38 
U.S.C.A. § 5110 (West 1991).  The Board will review the 
appellant's claim for an increased evaluation under the old 
and new criteria as well.  The old criteria and the 
applicable ratings are as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 100 percent rating for schizophrenia, 
undifferentiated type.  Comparing the old criteria to the new 
criteria, the Board believes that neither one is more 
favorable to the appellant than the other.  The appellant's 
schizophrenia, undifferentiated type, has been shown to 
produce total social and industrial adaptability.  The 
appellant's spouse has stated that the appellant does not 
leave the house alone and that he stays secluded in their 
house.  He has no social contact except with that of his 
family, and even then, he has strained relationships with his 
sons.  The appellant himself has stated that he locked 
himself in his house.  The VA social worker noted that the 
appellant was not interested in talking with him/her and that 
when the appellant did speak, his conversation was 
incoherent.  The appellant has been noted to change subjects 
constantly when talking to VA examiners.  He has persecutory 
thoughts, which consume him.  In April 1994, the VA examiner 
described the appellant as having marked anxiety and a very 
dependent personality structure.  The appellant has 
consistently been noted to be clean and appropriately 
dressed.  

The Board notes that the RO obtained the appellant's medical 
records that the Social Security Administration based its 
grant of disability benefits.  However, such records are 
dated in 1974 and 1975.  The history of the appellant's 
disability is important, but the more important evidence is 
that which is most current, which shows the appellant's 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The Board further notes that not all the evidence in the 
record is positive for the determination of the 100 percent 
evaluation, as the appellant has not been shown to be in an 
active psychosis, have hallucinations, or memory loss.  
Additionally, the appellant had consistently been reported as 
well dressed and clean.  However, the Board has reviewed the 
appellant's claims file and finds that the evidence supports 
a 100 percent evaluation for schizophrenia, undifferentiated 
type.  The appellant is unable to have normal social 
relationships with anyone, including his spouse.  He locks 
himself up in his house and does not leave the house without 
someone else.  The Board is presented with recent evidence of 
social isolation, marked anxiety, conversation that at times 
is incoherent, and "strong" persecutory ideation.  It is 
apparent that he is unable to work because of his 
schizophrenia, undifferentiated type.

Because the RO considered the veteran's disability under both 
criteria, a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  A total rating for compensation based upon individual 
unemployability

Under 38 C.F.R. § 4.16(a) (1998), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Since the Board has granted a 
100 percent evaluation based on a schedular rating for his 
service-connected schizophrenia, undifferentiated type, the 
appellant is not eligible for a total rating for compensation 
based upon individual unemployability.  Green v. West, 
11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 100 percent evaluation is granted for schizophrenia, 
undifferentiated type, subject to the controlling regulations 
applicable to the payment of monetary benefits.  The claim 
for a total rating for compensation based upon individual 
unemployability is denied as moot.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

